Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0056762 Gafni.
Regarding claim 1, Gafni discloses a game controller (fig. 3; para. 47 – see controller), comprising: a first handle body (330) including: a first control module (para. 47-52 – see the electronics that interface with the buttons); a first operation interface electrically connected to the first control module (para. 47-52 – see the input buttons); a first connection portion electrically connected to the first operation interface, the first connection portion being a male connector (fig. 3; para. 47-52 – see 370 and male connector 380), and the first handle body connecting to a mobile device through the first connection portion (fig. 4; para. 47-52 – see the lips that connected to the mobile device 400); and a second connection portion electrically connected to the first control module (fig. 3; para. 47-52 – see the wire connection that allows for 330 and 320 to communicate); wherein the first handle body is connected to a second handle body through the second connection portion and a signal transmission wire (see the connection through the wire in figure 3).
Gafni discloses a non-removable connection between the two operation interfaces. Accordingly, Gafni is silent wherein the second connection portion is a female connector the second connection portion being a female connector and a first terminal and a second terminal of the signal transmission wire are both male connectors.  The modification to Gafni would be to make the non-removable wired connection removable by using generic connectors with the male connections being on the wire and the female connections being on the controller handles. 1  Making Gafni’s wired connection separable finds support in the MPEP at section 2144.04(V).  In this instance, Gafni’s non-removable connection made removable would allow for a cleaner and more compact form factor and for an increase in possible tablet/phone sizes that can be held by the two handles in Gafni.  One having ordinary skill in the art would have been motivated to make this change to Gafni by Gafni’s own teaching at para. 64 that suggests modification to the structures capable of performing the type of functions disclosed by Gafni.
Regarding claim 2, Gafni discloses/teaches the game controller of claim 1, wherein the second handle body includes a second operation interface and a third connection portion, the third connection portion is electrically connected to the second operation interface, the first terminal of the signal transmission wire is electrically connected to the second connection portion, and the second terminal of the signal transmission wire is connected to the third connection portion of the second handle body (fig. 4; para. 47-52 – see the connection between the handles as disclosed and rendered obvious by Gafni).
Regarding claim 3, Gafni discloses/teaches the game controller of claim 2, wherein a plurality of control signals of the first operation interface are transmitted to the first control module, the first control module transmits the plurality of control signals of the first operation interface to the mobile device through the first connection portion, and wherein, when a plurality of control signals of the second operation interface are transmitted to the first control module through the third connection portion, the signal transmission wire and the second connection portion, the first control module transmits the plurality of control signals of the second operation interface to the mobile device (fig. 4; para. 47-52 – see the operation of Gafni with regarding the two handles operating in conjunction to interface with the connection between the handles as disclosed and rendered obvious by Gafni).
Regarding claim 7, Gafni discloses the game controller of claim 1, wherein the first handle body includes an accommodation space, the mobile device being disposed in the accommodation space and being electrically connected to the first connection portion (fig. 3-4 – see the portion of the device that accepts/grips the tablet/smartphone).
Regarding claim 8, Gafni teaches the game controller of claim 2, wherein the third connection portion of the second handle body is a detachable connector or a connector having a telescopic structure (see the discussion at claim 1 regarding obviousness of using a detachable connector. Examiner notes that if the connector is required to be “detachable” in a specific way it should be clearly recited in the claims.).
Regarding claims 10 and 11, these claims are rejected as discussed above with regard to claims 1-3.
Allowable Subject Matter
Claims 4-6, 9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While verification of hardware elements is generically known in the art, see U.S. Pub. 2017/0060185 by Conners at para. 32-35.  There is no prior art reference that teaches the verification of the hardware elements as required by claims 4 and 12 and the use of such a verification procedure is contrary to the separability of the elements that is obvious to one having ordinary skill in the art.  If the hardware elements in Gafni remained non-removable, no verification would be needed and such a requirement is against the reasoning for separation of elements.
Furthermore, while housings between handles that cradle tablets/phones are known in the art, see U.S. Pub. 2015/0281422 by Kessler at fig. 13-15 and para. 88-93. The preference for wireless connections between units, see para. 80 of Kessler, and Gafni’s open design and non-removable wired connection are contrary to the housing and wire routing required by claim 9. 
Response to Arguments
Applicant's arguments filed May 19 ,2022 have been fully considered but they are not persuasive.
At the outset, Examiner advises Applicant to carefully read and appropriately construe Examiner’s office actions.  Applicant, through what must be an innocent mistake in reading, erroneously asserts that Examiner has acknowledged Gafni fails to disclose what Applicant has titled “a first feature” and “a second feature” (see Applicant’s remarks filed May 19, 2022 at pg. 2). Examiner has not admitted this broad lack in Gafni and the elements that Applicant’s asserts are missing in Gafni appear in Gafni as mapped above.  As recited above “Gafni discloses a non-removable connection between the two operation interfaces. Accordingly, Gafni is silent wherein the second connection portion is a female connector the second connection portion being a female connector and a first terminal and a second terminal of the signal transmission wire are both male connectors.”  This is the difference between Gafni and the independent claims. Applicant’s arguments that rely upon this incorrect reading are not persuasive.
Applicant argues that Gafni’s two handles are permanently attached to slides.  Examiner disagrees with this construction of prior art Gafni and nothing in the cited portion of Gafni states that the controllers are permanently attached.  Furthermore, nothing in the claims argued by Applicant relies upon this type of configuration.  Applicant’s quotation in the remarks at pg. 5 does not appear to have support in the claims at issue or original disclosure. As such these arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding the use of female connectors on the body of the handles and male connectors for the wire.  This arrangement of elements is preferable because protruding connector on the handle body are not desirable because such connectors can snag on clothing, wires or a user’s hand and recessed female connectors for a wired bridge do not have those drawbacks.  While the handle does have a male connection for the tablet/phone interface, this is due to the desire to connect to existing female connectors that dominate tablet/phone connections.